Citation Nr: 0734925	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic low back 
disability, variously diagnosed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
November 1962 to May 1963, and on active duty from April 1965 
to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Fargo, North Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Of relevance to the veteran's eligibility for VA disability 
benefits, a December 1986 RO administrative decision on the 
issue of the character of the veteran's discharge concluded 
that the veteran's service from April 6, 1965, to December 
14, 1977, is considered honorable and faithful service for VA 
purposes.  The decision further concluded that the veteran's 
discharge from service for the period from December 15, 1977, 
to March 1, 1983, is considered dishonorable with respect to 
eligibility for VA benefits, and the veteran is barred from 
VA benefits for that period.  This appeal is considered in 
light of the veteran's eligibility for VA benefits as 
determined by the RO in the December 1986 final RO 
administrative decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional notice and development 
are necessary prior to adjudication of the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and for chronic low back disability, variously 
diagnosed.

Regarding the hearing loss claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter sent to the 
veteran in February 2004 satisfied only the second and third 
of four notice requirements set forth in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  It is not clear that the 
letter advised the veteran what was necessary to substantiate 
his claim concerning his hearing loss.  The letter did not 
specifically request that he provide any evidence in his 
possession pertaining to his claim.  Further, the letter did 
not tell the veteran that a disability rating and an 
effective date for an award of benefits would be assigned if 
service connection were to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Any error in providing VCAA notice is presumed to be 
prejudicial to the veteran.  See Sanders v. Nicholson, 487 F. 
3d 881, 889 (2007); see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board has determined that there 
is insufficient evidence in the veteran's claims file to 
rebut the presumption of prejudice concerning VCAA notice for 
the veteran's claim for service connection for bilateral 
hearing loss.  See Sanders, supra.

With respect to the veteran's claim concerning low back 
disability, his service medical records (SMRs) show that he 
received medical attention for back injuries on two separate 
occasions when he was on active duty for training in 1962 and 
1963.  The injuries resulted in diagnoses of muscle spasms in 
the upper (1962) and lower (1963) regions of his lumbosacral 
spine.  VA medical reports dated in 1985, 2004, and 2005 from 
medical examinations, x-rays, and MRIs of the veteran's lower 
back are in the veteran's claims file.  A March 2005 report 
from a VA orthopedic examination notes the veteran's stated 
history of having fallen during his active military service 
in 1963.  The examiner diagnosed diffuse degenerative disease 
of the lumbar spine, but did not opine as to causation and 
did not discuss the relevance, if any, of the veteran's in-
service back injuries noted in his SMRs and the veteran's 
statement concerning his in-service fall.

There is a reasonable possibility that a VA medical 
examination would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; Duenas v. Principi, 18 Vet. App. 
512, 517-18 (2004).  A new medical examination of the 
veteran's lower back is required to specifically address the 
etiology of his low back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) (setting forth criteria 
for determining whether a VA medical examination is 
required).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must send the veteran a 
VCAA notice letter addressing all required 
elements for each of his claims, including 
that a disability rating and an effective 
date for an award of benefits will be 
assigned if service connection is awarded.

2.  Copies of medical records pertaining 
to treatment of the veteran for the 
disabilities at issue should be obtained, 
covering the period from March 2005 to the 
present, from all medical care providers 
(VA and non-VA).

3.  The AMC/RO should schedule a VA 
medical examination for the veteran to 
assess the current status of his chronic 
low back disability, which has been 
variously diagnosed.  The veteran's claims 
folder is to be made available to the 
examiner for review of pertinent documents 
therein.  The examiner should specifically 
address the medical evidence in the claims 
folder relevant to a low back condition.  
The examiner should provide a current 
diagnosis or diagnoses as appropriate, and 
should state an opinion as to the degree 
of likelihood that a diagnosed condition 
was caused by an in-service incident or is 
otherwise related thereto.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not likely" (meaning 
likelihood of at least 50%), or "less 
likely than likely" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Thereafter, the AMC/RO should review 
the veteran's claims file to ensure that 
all of the foregoing requested development 
has been completed.  In particular, the 
AMC/RO should review any requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the directives 
of this remand.  If any is not, the AMC/RO 
should implement corrective procedures.  
Any compliance failure could result in 
further remands.  See Stegall v. West, 11 
Vet. App. 268 (1998) (The Board errs as a 
matter of law when it fails to ensure 
compliance with remand orders.)

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/RO should 
readjudicate the claims of entitlement to 
service connection for chronic low back 
disability and bilateral hearing loss.  If 
any claim remains denied, an appropriate 
supplemental statement of the case should 
be provided to the veteran and his 
representative, and they should have an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if in order.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

